      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES                          )
                                       )
v.                                     )         Crim. No. 19-10245-ADB
                                       )
BROOKE COTELL                          )


               DEFENDANT’S ASSENTED-TO MOTION FOR RELEASE
                      PENDING PLEA AND SENTENCING

       The Defendant, Brooke Cotell, with the ASSENT of the government, hereby moves

this Court for a bail hearing and Order granting her pretrial release from MCI-

Framingham. The Defendant asserts that release is appropriate for the following reasons:

(1) There are conditions of release that will assure Brooke Cotell’s appearance and the

safety of the community; (2) Brooke Cotell has served a substantial portion of her

anticipated sentence in this matter; (3) If Brooke Cotell continues to be detained, she may

serve a period of incarceration beyond her ultimate sentence; (4) Due to the heightened

risks of COVID-19 infections among prison populations, Brooke Cotell is an appropriate

candidate for release for the purpose of reducing her risk to the virus and reducing the risk

to the prison population at MCI-Framingham and the community; and (5) Releasing

Brooke Cotell will permit her to assist her father in caring for her three year old son.

       I.      The Circumstances of Brooke Cotell’s Case Support Release

       Brooke Cotell has been detained since her arrest and appearance before this Court

on May 20, 2019. Dkt. No. 11. On June 10, 2019, Cotell stipulated to probable cause and

a voluntary order of detention without prejudice. Dkt. No. 33. This is Brooke Cotell’s

first request for a detention/release hearing.




                                                                                              1
      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 2 of 6



       Brooke Cotell is charged with a single count of conspiracy to possess with the

intent to distribute heroin. Superseding Indictment, Dkt. No. 124. Cotell’s role in the

charged conspiracy was limited to a single purchase of 11 grams of heroin from the alleged

leader of the charged conspiracy, Edwin Otero. See Complaint Affidavit, Dkt. No. 3, pp. 5-

7. Cotell has entered into a plea agreement with the government that contemplates a total

offense level of 11 and sentencing range of 18-24 months. Brooke Cotell also faces

sentencing for a violation of probation in a prior federal case.

       In light of anticipated delays in this case due to the current COVID-19 mitigation

measures implemented in the District of Massachusetts, the parties believe that Cotell’s

continued detention could result in Cotell serving a longer period of incarceration than her

anticipated sentence. On this basis alone, it is appropriate for this Court to consider

Cotell’s release on conditions that require Cotell to reside with her father and her young

son at her father’s house in Hyannis. Cotell’s father, who is a responsible and law-abiding

man, has agreed to serve as a third-party custodian and report any violations of his

daughter’s release conditions to this Court. The Defendant submits that these conditions

will reasonable assure the appearance of the Defendant and the safety of the community,

and therefore satisfy 18 U.S.C. §3142(c).

       II.     COVID-19 Risks Provide an Additional Basis for Pretrial Release

       This Court is familiar with the arguments supporting the release of prisoners during

the COVID-19 pandemic based upon the heightened risk of infections within jails and the

inability of prisoners to apply proper mitigation measures, as those arguments have been

well developed in previous filings submitted to this Court in support of motions for release.

See, e.g., United States v, Ysrael Nunez, 19-10316-LTS (defendant with no underlying




                                                                                             2
      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 3 of 6



medical conditions held at Wyatt, charged with selling in excess of 400 grams of fentanyl

and facing a 10-year minimum mandatory sentence, arguing that the risk to inmates was

severe and prisoners are unable to properly mitigate against the risks). Nunez, Dkt. Nos.

72, p. 2 and 74, p. 4. As this Court did in Nunez, other judges in this district have released

defendants with no underlying medical conditions and over the objection of the

government based upon the risks of COVID-19 infection within jails even before any

prisoners tested positive for the virus. See, e.g., United States v. Greenan, No. 19-10327-

ADB, Dkt. No. 44 (D. Mass. April 14, 2020) (releasing defendant with no underlying

medical conditions from Wyatt Detention Facility over government objection before any

confirmed cases of COVID-19). As these cases highlight, the release of certain prisoners

on the basis of the increased risk of exposure for inmates is warranted even before the

COVID-19 virus has been detected within a jail, because it is only a matter of time before

the virus is introduced and spreads rapidly within a facility. In this matter, the virus has

already been detected within MCI-Framingham and has now spread to twenty-six prisoners

and seven staff as of April 15, 2020. https://www.wbur.org/news/2020/04/15/jails-

prisons-latest-coronavirus-cases-mtc. On the basis of Brooke Cotell’s heightened risk

of infection while incarcerated at MCI-Framingham, release under the emergency situation

presented by this pandemic is warranted.

       Beyond releasing individual prisoners on the basis of their specific, heightened risk

to exposure, public health experts have also recommended that prisons take steps to reduce

the overall jail population for the purpose of limiting the spread of the virus both within

facilities and across communities. According to Dr. Chris Beyrer, MD MPH, a professor

of epidemiology at Johns Hopkins Bloomberg School of Public Health, it is “an urgent




                                                                                               3
      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 4 of 6



priority in this time of national public health emergency to reduce the number of persons in

detention as quickly as possible.” Affidavit of Dr. Chris Beyrer, Exhibit 1, ¶17. According

to Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine and

expert in infectious disease in the context of jails and prisons, “[r]educing the size of the

population in jails and prisons can be crucially important to reducing the level of risk both

for those within those facilities and for the community at large.” Affidavit of Dr. Jaimie

Meyer, Exhibit 2, ¶23. As to Massachusetts specifically, the Supreme Judicial Court

recently ordered that, for the purpose of decreasing exposure to COVID-19 within

correctional institutions, all Massachusetts pretrial detainees who have not been charged

with certain violent and sex offenses or drug offenses involving over 200 grams of cocaine

or heroin (which carry 15-year minimum mandatory sentences) are entitled to a rebuttable

presumption of release. CPCS v. Chief Judge of the Trial Court, Massachusetts Supreme

Judicial Court, No. 12926, slip op. at 6 (April 3, 2020).

       The decision of the SJC in CPCS and the opinions of the public health experts

quoted above provide further support for Brooke Cotell’s release, because she falls within

a class of pretrial detainees (i.e., charged with non-violent offenses and not facing

substantial prison sentences) whose release will help to reduce the level of risk both for

those within prisons and for the community at large.

       For the above stated reasons, the Defendant is an appropriate candidate for release

during the pendency of her case.




                                                                                                4
      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 5 of 6



       III.    Conditions of Release

       In addition to the standard conditions of release, the Defendant asserts that the

following conditions will protect the public and reasonable assure the appearance of

Brooke Cotell at future proceedings in this case:

       (1)     Remain in the custody of her father, Michael McCollem;

       (2)     Reside at her father’s residence at 414 Oakland Rd., Hyannis, MA;

       (3)     Only leave the residence between the hours of 9:00 a.m. and 5:00 p.m.;

       (4)     Report regularly, as directed, to probation by telephone; and

       (5)     Have no contact, either in person or by telephone, with any co-defendant.

                                        CONCLUSION

       Based upon the above, Brooke Cotell respectfully requests that (1) a hearing be

held as soon as practicable; (2) the parties be permitted to appear by telephone; (3) the

Defendant’s appearance be waived based upon a representation by undersigned counsel

that the Defendant has made a valid waiver of her appearance; and (4) she be released on

conditions pending plea and sentencing.

       The government, by and through Assistant U.S. Attorneys Chris Pohl and Lauren

Graber, has assented to this request.


                                              /s/ William H. Connolly
                                              William H. Connolly
                                              BBO # 634501
                                              20 Park Plaza, Suite 1000
                                              Boston, MA 02116
                                              617-542-0200




                                                                                            5
      Case 1:19-cr-10245-ADB Document 161 Filed 04/21/20 Page 6 of 6



                                    Certificate of Service

I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper
copies will be sent to those indicated as non registered participants on April 21, 2020.


                                                     /s/ William H. Connolly




                                                                                           6
